Citation Nr: 1009098	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-40 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from July 2005 to December 
2005 and from June 2007 to July 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision of the 
Manchester, New Hampshire Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied entitlement to 
service connection for a low back condition.

The Veteran attended a videoconference hearing before the 
undersigned in December 2009.  A transcript of the hearing is 
of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran underwent a VA examination in June 2008.  The 
diagnosis was low back pain with straightening of the lumbar 
spine on an X-ray.  The examiner, who did not have any 
medical records of any kind available for review, did not 
give an opinion as to whether the low back pain was related 
to service.    

The Board notes that the Court has held that a symptom, such 
as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. 
nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22 (1998) (holding that 
there was no objective evidence of a current disability, 
where the medical records showed the veteran's complaints of 
pain, but no underlying pathology was reported).

However, at his December 2009 hearing, the Veteran testified 
that his low back condition had worsened since the July 2008 
VA examination.  He testified that he had received treatment 
at Elliot Hospital in Manchester, New Hampshire by Dr. 
Walczak.  While he indicated that Dr. Walczak was deceased, 
he also indicated that Dr. Walczak told him that his current 
back disability was related to service.  He also indicated 
that he was not received any treatment for his back at VA.  
The record was held open for a period of 60 days to allow the 
Veteran and his representative the opportunity to submit 
additional evidence.  The Veteran submitted a January 2010 
statement of Dr. Jablonka, which noted that the Veteran's 
history of back pain started when the Veteran served in Iraq.  
Examination showed mild limitation of the spine motion.  
Medical records and the Veteran's testimony indicate the 
presence of current back symptoms and the January 2010 letter 
from a private doctor shows evidence of a low back condition.  
Service treatment records demonstrate that the Veteran 
presented with complaints of low back pain on multiple 
occasions.  The Board finds that a VA examination is needed 
for additional development, to obtain an opinion based on 
review of the claims file.  Prior to the examination, the RO 
should attempt obtain any current private treatment records 
pertaining to the claimed disorder, including those of Dr. 
Walczak and Elliot Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to sign and submit a consent 
form for the release to VA of records of 
the Elliot Hospital in Manchester, New 
Hampshire, Dr. Walczak, any another 
private treatment providers regarding the 
claimed back disability.  When the 
consent forms are received, the RO should 
contact all providers and request copies 
of all records concerning treatment of 
the Veteran's back disability.  All 
records obtained should be associated 
with the claims folder.

2.  The Veteran should be afforded an 
examination in order to determine whether 
he has a low back disability, and if so, 
the etiology of the disability.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
record, the examiner should answer the 
following questions: 1) does the Veteran 
have a current low back disability?  2) 
If the Veteran is found to have a current 
low back disability, is it at least as 
likely as not (50 percent or greater 
probability) that the current low back 
disability had its onset in service or is 
the result of a disease or injury in 
active service?

3.  The RO should readjudicate the claim 
for service connection for a low back 
disability.  If the benefits sought on 
appeal are not fully granted, a 
supplemental statement of the case should 
be issued, before the case is returned to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

